United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1965
                        ___________________________

                                    Gordon Miles

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

     Emily Johnson Piper; Nancy Johnston; Kevin Moser; Peter Puffer; Beth
Soderman; Katherine Lockie; Courtney Jo Menten; Joseph Mullen; Heidi Menard;
   Skye Brister; Katherine McDowell; Staci Bovin; Sarah Herrick; Skye Renee
  Davis; Jennifer Johnson; Ruby Brewer; Kent Johansen; Paul Mayfield; Debbie
   Becker-Sailor; Brian Ninneman; Susan Johnson; Jenny Collelo; Nathan John
 Madsen; Matthew Brown; Adam Young; Joseph Marczak; Donald Geil; Brittany
   Jorgenson; Katy Porter; Elizabeth Peterson; Meg McCauley; Jensina Rosen;
 Leann Bergman; John and Jane Doe, all in their personal and official capacities;
 Tony Lourey, in his personal capacity; Jodi Harpstead, in her official capacity as
       the Commissioner of the Minnesota Department of Human Services

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: December 9, 2020
                            Filed: December 14, 2020
                                  [Unpublished]
                                 ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________
PER CURIAM.

       Gordon Miles, who is civilly committed to the Minnesota Sex Offender
Program, appeals the district court’s1 dismissal of his pro se 42 U.S.C. § 1983 action.
Following a careful review, we conclude that the district court did not err in
dismissing the case. See Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th
Cir. 2014) (de novo review of dismissal for failure to state a claim). Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Katherine M. Menendez, United States Magistrate Judge for the District of
Minnesota.

                                         -2-